75 S.E.2d 308 (1953)
237 N.C. 395
WILLIAMS
v.
UNION COUNTY HOSPITAL ASS'N, Inc.
No. 595.
Supreme Court of North Carolina.
March 25, 1953.
Covington & Lobdell, Charlotte, for plaintiff, appellant.
Jones & Small, Charlotte, for defendant, appellee.
JOHNSON, Justice.
The judgment of nonsuit will be upheld on authority of what is said in the opinion filed simultaneously herewith in Williams v. Randolph Hospital, Inc., N.C., 75 S.E.2d 303, which is precisely decisive of the question raised by the instant appeal.
Affirmed.
PARKER, J., took no part in the consideration or decision of this case.
BARNHILL, J., dissents for the reasons stated in his dissenting opinion in Williams v. Randolph Hospital, Inc., N.C., 75 S.E.2d 303.